Citation Nr: 1411093	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-35 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple sclerosis.  

2.  Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary-Caitlin Ray, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from September 1972 until September 1975.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for multiple sclerosis is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an April 2002 rating decision, the RO denied a service connection claim for multiple sclerosis based on the finding that the medical evidence did not demonstrate that the Veteran's multiple sclerosis had its onset in service or within the applicable presumptive period; the Veteran did not perfect an appeal of that decision within one year of being notified, and the decision became final.  

2.  Evidence received since that April 2002 rating decision is new and material and raises a reasonable possibility of substantiating the claim of entitlement to service connection for multiple sclerosis.  





	(CONTINUED ON NEXT PAGE)



CONCLUSIONS OF LAW

1.  The April 2002 decision, which denied the Veteran's claim of entitlement to service connection for multiple sclerosis, is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2013).   

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for multiple sclerosis.  38 U.S.C.A. § 5108 (West 2002);            38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to a claim to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

In this case, the Board finds sufficient evidence to reopen the Veteran's claim for multiple sclerosis.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  

II.  New and Material

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

The Veteran initially filed a claim of entitlement to service connection for multiple sclerosis in October 2001.  In an April 2002 rating decision, the RO denied the Veteran's claim, in pertinent part, based on a finding that the evidence did not show symptoms of multiple sclerosis in service or within the applicable presumptive period.  The Veteran filed a Notice of Disagreement (NOD) in July 2002.  He was issued a Statement of the Case (SOC) in February 2003.  A letter attached to the SOC informed the Veteran that he had one year from the rating decision or 60-days from the SOC, which ever was later, to perfect his appeal.  IN other words, the Veteran had until April 2003 to perfect his appeal.  The next correspondence received from the Veteran was in January 2004.    

Reference is made to the January 2004 correspondence wherein the Veteran inquired as to the status of his appeal.  He also indicated that he had submitted an appeal to the February 2003 SOC in March 2003.  There is no evidence to support this statement.  Thus, as the Veteran did not perfect an appeal in a timely manner, the April 2002 decision denying service connection for multiple sclerosis became final one year later.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1103 (2013).

However, while he did request copies of his records, the January 2004 statement from the Veteran also clearly presents argument in the context his claim for service connection for multiple sclerosis.  It is thereby construed as a petition to reopen the claim.  An April 2010 rating decision denied his claim.  The Veteran timely appealed this decision.  

The evidence added to the record since the last final denial includes VA treatment records, private treatment records, and a private medical opinion.  Significantly, in a February 2010 opinion, Dr. S.H., states that the Veteran's in-service complaints of vertigo, double vision, and numbness most likely represent the onset of multiple sclerosis.  The Board finds that this evidence is new in that it was not associated with the claims folder prior to the April 2002 rating decision.  Moreover, the evidence is material because it relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim by bringing to light a potential nexus between the Veteran's multiple sclerosis and his active service.  Therefore, his claim will be reopened.  


ORDER

New and material evidence to reopen a claim of entitlement to service connection for multiple sclerosis has been received; to this extent, the appeal is granted.  


REMAND

The Veteran's October 2001 and January 2010 claims indicate that he is in receipt of Social Security Disability and Workers' Compensation Disability benefits.  This raises the possibility of outstanding disability records that may be pertinent to the claim on appeal.  When, as here, VA is put on notice of the existence of potentially relevant federal records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2013); see also Lind v. Principe, 3 Vet. App. 493, 494 (1992); Marcinak v. Brown, 10 Vet. App. 198, 204 (1997); Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).  

Service treatment records show that the Veteran complained of back pain, nerve problems, and leg pain in service.  Multiple VA and private treatment records document the Veteran's current diagnosis of multiple sclerosis, but these records do not include a VA examination.  Although Dr. S.H.'s opinion is probative evidence in favor of the Veteran's claim, it does not provide sufficient information for the Board to render a decision.  Because medical evidence of record indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with service, a VA examination is necessary to determine the etiology of the Veteran's multiple sclerosis.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall attempt to obtain any outstanding Social Security Administration and Office of Workers' Compensation records concerning this Veteran, including all medical records that formed the basis of any decision rendered by these other Federal agencies.  If these requested records do not exist or are unavailable, and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  Following receipt of the foregoing records, schedule the Veteran for a VA examination with the appropriate clinician to determine whether his multiple sclerosis is related to his active duty.  All necessary tests and studies shall be conducted, and the claims file should be made available to the examiner for review in conjunction with the examination.  The examiner shall opine:

a) whether the Veteran currently has multiple sclerosis; 

b) and if so, whether it is at least as likely as not (i.e. a probability of 50 percent or more) that the Veteran's multiple sclerosis had its onset in service, within seven (7) years of service discharge, or is otherwise shown to be related to his active service.  

In rendering the requested opinion, the examiner is advised that the Veteran has been previously diagnosed with multiple sclerosis.  The examiner is also asked to address Dr. S.H.'s February 2010 opinion regarding the onset of the Veteran's multiple sclerosis symptoms, expressing concurrence or disagreement with Dr. S.H's opinion, and including an explanation of said concurrence or disagreement.  The examiner should specifically consider and discuss the Veteran's contentions, the lay history of symptomatology, and all relevant medical evidence of record.  

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.  

3.  Upon completion of the above-requested development, the RO should readjudicate the claim on appeal, taking into account all available evidence and conducting any additional development deemed necessary. If the service connection claim remains denied, the Veteran should be provided with a Supplemental Statement of the Case as to the issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.


The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


